Citation Nr: 1512343	
Decision Date: 03/24/15    Archive Date: 04/01/15

DOCKET NO.  09-22 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for low back disability.

2.  Entitlement to service connection for right shoulder disability.

3.  Entitlement to service connection for left shoulder disability.

4.  Entitlement to an initial compensable rating for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from February 1982 to June 1985.

These matters come before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  In January 2008, the Cleveland, Ohio RO denied entitlement to service connection for low back and bilateral shoulder disabilities.  In April 2008, the St. Petersburg, Florida RO granted entitlement to service connection for bilateral hearing loss disability and assigned an initial noncompensable rating.  The Veteran timely appealed the initial rating assigned as well as the denials of service connection.

Jurisdiction over this case was subsequently transferred to the VARO in Montgomery, Alabama and that office forwarded the appeal to the Board.

In August 2014, the Veteran testified during a hearing at the Montgomery RO before the undersigned; a transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran claims that he experienced back and bilateral shoulder symptoms in and since service.  The service treatment records contain notations of complaints of back pain and pain in each shoulder.  The Veteran also acknowledged filing a worker's compensation claim based on an accident at work and seeing a worker's compensation physician, but noted that he did not receive any money.

The December 2012 VA examiner diagnosed degenerative disc disease of the lumbar spine and degenerative joint disease of each shoulder.  He opined that these disabilities were not likely related to service.  His rationale was that there was no documentation of a chronic condition during or after military service, and the Veteran had a history of on the job injury to the shoulders and back while working as a truck driver.  This rationale is inadequate.  Given the specific notations of back and shoulder complaints during service, and the Veteran's competent and credible statements that he experienced back and shoulder symptoms in and since service, the examiner should have specifically addressed the Veteran's contention that his current back and shoulder disabilities had their onset in service and were only exacerbated by his post-service employment and injuries as a truck driver.  A remand is therefore warranted for a new VA examination and opinion that addresses this theory of the etiology of the Veteran's current low back and bilateral shoulder disorders.

As to the claim for a higher initial rating for hearing loss, the most recent VA audiology examination was in December 2012.  In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Regarding the impact of the Veteran's hearing loss on ordinary conditions of daily life, the December 2012 VA examiner referred to the November 2010 VA audiology examination.  The November 2010 VA examiner indicated that the Veteran had been examined in 2008 and the effect of the Veteran's hearing loss on his daily life was a matter of record.  The March 2008 VA examiner does not appear to have described the functional effects of the Veteran's hearing loss, but, in any event, the Veteran provided detailed testimony regarding these functional effects during the Board hearing.  See Board Hearing Transcript, at 3-4.  Therefore, the Board finds that a new VA examination to include findings as to the current functional effects of the Veteran's hearing loss disability on his daily life is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA orthopedic examination as to the etiology of his low back and bilateral shoulder disabilities.  All necessary tests should be conducted.

The claims file must be sent to the examiner for review.

The examiner should indicate whether it is as least as likely as not (50 percent probability or more) that the Veteran's current back and shoulder disabilities are related to his military service.

A complete rationale should accompany any opinion provided.

The examiner should address the specific notations regarding the back and shoulders in the service treatment records as well as the Veteran's statements as to the symptoms he experienced in and since service.  The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinions.

2.  Schedule the Veteran for a VA examination as to the severity of his current bilateral hearing loss disability. All necessary tests should be conducted.

The claims file must be sent to the examiner for review.

The examiner should render findings in accordance with the current examination worksheet or disability benefits questionnaire, to include findings regarding the functional effects of the hearing loss disability on the Veteran's daily life.

3.  After the above development has been completed, readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

